Citation Nr: 0125753	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  01-06 208	)	DATE
	)
	)


THE ISSUE

Whether there was clear an unmistakable error in a May 1990 
Board decision that: 1) denied special monthly compensation 
for loss of use of both feet with retroactive payment of 
increased benefits; 2) denied an increased rating for 
bilateral third degree pes planus; 3) denied a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance or specially adapted equipment; 4) denied a 
certificate of eligibility for assistance in acquiring 
specially adapted housing; 5) denied a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant.

(The issue of entitlement to an increased rating for pes 
planus and epidermophytosis is the subject of a separate 
decision of the Board.)


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1972, and from March 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) as an original action on the motion of the veteran 
received in June 2001, alleging clear and unmistakable error 
by the Board in a May 1990 decision with respect to all of 
the issues decided therein.  

In response to the veteran's motion, the Board issued letters 
in July 2001 to both the veteran and his representative 
advising of their receipt of the motion and the applicable 
law and regulations.  The veteran and his representative were 
given 30 days to file a relevant response.  No additional 
response was forthcoming from either the veteran or his 
representative, and therefore the motion is ready for 
appellate review.


FINDINGS OF FACT

1.  In a decision issued on May 1, 1990 the Board denied: 1) 
special monthly compensation for loss of use of both feet 
with retroactive payment of increased benefits; 2) an 
evaluation greater than 10 percent for bilateral third degree 
pes planus; 3) a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance or specially 
adapted equipment; 4) a certificate of eligibility for 
assistance in acquiring specially adapted housing; 5) a 
certificate of eligibility for assistance in acquiring a 
special home adaptation grant. 

2.  With respect to the May 1990 Board decision, the veteran 
has alleged clear and unmistakable error that amounts to a 
disagreement with how the facts were weighed by the Board and 
a failure of the Board's duty to assist. 


CONCLUSION OF LAW

The veteran has failed to meet the threshold pleading 
requirements for revision of the May 1, 1990 Board decision 
on the grounds of clear and unmistakable error.  38 U.S.C.A. 
§ 7111 (West Supp. 2001); 38 C.F.R. §§ 20. 1400-20.1405 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has alleged clear and unmistakable error as to 
all issues decided in a decision issued by the Board in May 
1990.  In that decision, the Board denied: 1) special monthly 
compensation for loss of use of both feet with retroactive 
payment of increased benefits; 2) an evaluation greater than 
10 percent for bilateral third degree pes planus; 3) a 
certificate of eligibility for assistance in acquiring an 
automobile or other conveyance or specially adapted 
equipment; 4) a certificate of eligibility for assistance in 
acquiring specially adapted housing; 5) a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant.

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(2001).  Pursuant to § 20.1404(b) (2001), the motion alleging 
clear and unmistakable error in a prior Board decision must 
set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be denied.

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute clear and unmistakable error, 
and provides as follows: (a) General.  Clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  (b) 
Record to be reviewed.  (1) Review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.

Examples of situations that are not clear and unmistakable 
error include: a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; the 
Secretary's failure to fulfill the duty to assist; a 
disagreement as to how the facts were weighed or evaluated; 
or the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(d)(e) (2001).

The veteran submitted an extensive statement in support of 
his motion, and the Board has reviewed this statement in 
detail.  In viewing the veteran's contentions in the light 
most favorable to his claim, the Board finds that the 
pleadings submitted by the veteran alleging clear and 
unmistakable error in the May 1990 Board decision do not 
clearly and specifically set forth a reason which may form 
the basis of a clear and unmistakable error claim. 

First, he alleges that the Board committed clear and 
unmistakable error by failing to review the service medical 
records and all other records pertaining to the history of 
the veteran's foot and nerve disorder.  After a detailed 
review of the evidence regarding his feet beginning in 
service and post-dating the date of the Board's decision, the 
veteran concluded that any decision of the Board that found 
that the service connected pes planus was not in the severely 
deformed category could not be sustained.  Our review of the 
Board's May 1990 decision reveals that the Board explicitly 
considered the following evidence: the evidentiary record in 
light of the contentions presented by the veteran on appeal; 
a medical note from a private doctor date in October 1987; a 
VA consultation report dated in July 1988; and a statement 
from the veteran's mother dated in November 1988.  The Board 
also considered the law and regulations governing the award 
of disability evaluations for pes planus, 38 C.F.R. § 4.71a; 
Diagnostic Code 5276 (1990), the award of special monthly 
compensation, 38 C.F.R. § 4.63 (1990), and governing 
eligibility for financial assistance in obtaining an adaptive 
automobile and adaptive housing, 38 U.S.C.A. §§ 801, 1902; 38 
C.F.R. §§ 3.808, 3.809 (1990).

The Board specifically stated that it had considered the 
evidentiary record in light of the veteran's contentions, and 
then properly focused on the current severity of the service-
connected condition as it affected the veteran's ability to 
function under the ordinary conditions of daily life, 
including whether he met the requirements for special monthly 
compensation for loss of use of both feet and for 
certificates of eligibility for adaptive equipment and 
housing.  See 38 C.F.R. §§ 3.102, 3.809, 4.63 (1990).  We do 
not agree that the Board failed to consider the medical 
history of the service connected pes planus disability in its 
decision in light of the statement in the decision that the 
evidentiary record was considered.  Rather, the Board focused 
on the current level of disability in light of the veteran's 
claim that his service connected pes planus had increased in 
severity to the point that it approximated the loss of use of 
both feet and required a specially adapted car and housing.  
The veteran's conclusion was that any decision of the Board 
that found that the service connected pes planus was not in 
the severely deformed category could not be sustained.  This 
is clearly an allegation as to how the facts were weighed.  
The veteran's argument that he met the requirements for 
specially adapted equipment or housing based on the evidence 
of record is clearly an allegation as to how the facts were 
weighed.  The veteran has argued in essence that any 
conclusion by the Board that failed to grant the maximum 
evaluation was in error.  The mere disagreement with the 
Board's evaluation of the level of disability and whether 
this level of disability approximated the higher evaluation 
based on the evidence before the Board at the time of the 
decision cannot form the basis of a clear and unmistakable 
error claim.  See 38 C.F.R. § 20.1403(d)(3) (2001). 

To the extent that the veteran may be contending that the 
Board did not give enough weight to certain evidence or that 
the doctrine of reasonable doubt was not adequately 
considered, the Board notes that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the level of clear and 
unmistakable error.  38 C.F.R. § 20.1403(d); see Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); see also Damrel v. Brown, 6 
Vet. App. 242, 246 (1994). 

As part of his allegation that there was clear and 
unmistakable error in the May 1990 Board decision, the 
veteran has cited medical evidence developed since the date 
of that decision.  As previously stated, review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b) (2001).

Second, the veteran has alleged that the record was adequate 
for rating purposes, but that if the medical and lay evidence 
of record was inadequate the case should have been remanded 
for a comprehensive and contemporaneous examination.  He 
concluded that the evidence of record or additional evidence 
developed on Remand would have led the Board to the 
conclusion that his service connected pes planus and 
associated pathology was properly evaluated in the severely 
deformed category.  This allegation if viewed in the light 
most favorable to the veteran amounts to an allegation that 
the Board violated the duty to assist the veteran in the 
development of his claim.  Even assuming, arguendo, that the 
Board indeed violated the duty to assist requirement, such a 
failure would not give rise to a valid clear and unmistakable 
error claim.  38 C.F.R. § 20.1404(d)(2) (2001), see Shockley 
v. West, 11 Vet. App. 208, 213-14 (1998); Caffrey v. Brown, 6 
Vet. App. 377, 383-84 (1994).  This is especially evident 
when the alleged breach is a failure to obtain new medical 
evidence as opposed to already existing evidence.  See 
Simmons v. West, 13 Vet. App. 501, 508 (2000). 

After careful review of the evidence of record, the Board 
concludes that the veteran has not set forth specific 
allegations of error, either of fact or law, as to the May 
1990, Board decision.  Therefore, the Board finds that the 
veteran has not set forth any bases for findings of error or 
any indication as to why the results of the May 1990, Board 
decision would have been different but for the alleged 
errors.  Accordingly, in the absence of allegations that set 
forth clearly and specifically alleged clear and unmistakable 
errors of fact or law in the Board decision, the legal or 
factual bases for such allegations, and why the results would 
have been manifestly different but for the alleged error, the 
veteran's motion for revision of a May 1990, Board decision 
is denied.  See 38 C.F.R. § 20.1404(b), see Rivers v. Gober, 
10 Vet. App. 469, 472-73 (1997); Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995).

Because the veteran's motion fails to allege clear and 
unmistakable error with the requisite specificity, there is 
no requirement that the Board address the merits of claim of 
clear and unmistakable error in the May 1990 decision.  38 
C.F.R. 20.1404; see Fugo v. Brown, 6 Vet. App. 40,45 (1993).  
It may be noted, however, that at the time of the May 1990 
Board decision, our review of the entirety of the evidence, 
including the service medical records, separation 
examination, VA examination in January 1976, private medical 
evidence, and VA examination in 1987 failed to reveal 
competent medical evidence that would support a higher 
evaluation under the criteria for rating pes planus, 38 
C.F.R. Part 4, Diagnostic Code 5276 (1990), or for special 
monthly compensation or adaptive equipment.  38 C.F.R. 
§§ 3.102, 3.809, 4.63 (1990).  There is no support for the 
veteran's argument that the results would have been 
manifestly different.  The allegation that the May 1990 Board 
decision denying the increased rating and entitlement to the 
additional compensation was the product of clear and 
unmistakable error is groundless.


ORDER

The motion to revise a May 1990 Board decision on the basis 
of clear and unmistakable error is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


